Citation Nr: 9930177	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right foot or ankle.

2.  Entitlement to service connection for residuals of a head 
injury, to include memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to May 1954, 
and from March 8, 1991 to March 24, 1991.  He had numerous 
additional periods of reserve duty, to include duty in 
February and March 1973, December 1989, and December 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for residuals of an 
injury to the right foot or ankle is not plausible.  

3.  The claim for service connection for residuals of a head 
injury, to include memory loss, is not plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of an 
injury to the right foot or ankle is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for residuals of a head 
injury, to include memory loss, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Numerous periodic flight examinations reflect that the 
veteran fractured the distal end of his right tibia in 1947 
(before his first period of active service), with no 
complications and no sequelae.  

Service medical records show that in February 1973, while in 
the line of duty, the veteran had just sat down in flight in 
an airplane and was fastening his seat belt when the plane 
struck some turbulence.  The veteran was lifted from his seat 
and equipment fell out of the overhead rack, striking him on 
his right foot.  X-rays taken at a local hospital revealed no 
fracture.  

Clinical evidence dated in December 1989 reveals that the 
veteran was struck in the head by falling "bars" while in 
an aircraft.  He stated he had a "black moment" but denied 
loss of consciousness for any period of time.  He complained 
of some mild head pain at the site of a laceration to the top 
of the head.  His pupils were equal to accommodation and 
active to light.  He denied dizziness or blurred vision.  
Upon examination there was a hematoma 3 to 5 centimeters wide 
with a small laceration of less than .5 centimeters.  There 
was no depressed skull fracture upon clinical examination.  
The diagnosis was blunt head trauma.

During a December 1990 annual flying examination, the 
veteran's head, neurologic condition, and psychiatric 
condition were evaluated as being normal.

During a VA general examination in July 1997, the veteran 
gave a history of an episode of air turbulence around the 
1970's in which he sustained trauma to his right leg.  He 
said that X-rays at the time showed a "bruise," and that he 
had to take off four days from work because of the leg pain.  
He had no particular complaints pertaining to this injury at 
the time of examination in July 1997.  Also during the 
examination, the veteran gave a history of having been 
recently hospitalized about a month prior to the examination 
for a hairline fracture of the right ankle and right knee, 
when he was kicked by a bull.  An X-ray of the right ankle 
showed mild narrowing, which the examiner opined might 
represent an old trauma or degenerative changes.  The 
pertinent diagnosis was residuals of old fracture of the 
right ankle.   

Also during the VA general examination in July 1997, the 
veteran gave a history of a bar falling and hitting him on 
his head "in 1990", causing him to pass out.  He said he 
was treated at a city hospital.  He said that he suffered 
memory loss for 3 days and was dizzy.  He felt foggy at the 
time but then recovered.  He also gave a history of having 
suffered from lacerations and a contusion at the time.  The 
veteran thought that he still suffered memory loss at the 
present time as a result of this incident.  On a related 
psychological evaluation, the VA psychologist summarized his 
findings by stating that the veteran complained of a decrease 
in memory, but was a good historian, and that 
neuropsychological testing was within normal range.  He noted 
that the veteran's past head trauma had been "mild", with 
no significant subsequent symptoms.


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty for training.  
38 U.S.C.A. §§ 101(24), 1110, 1131.  When a disability is 
thus incurred, the period of service is considered active 
military, naval, or air service service.  38 U.S.C.A. 
§ 101(24).  

With respect to the veteran's claim for service connection 
for residuals of an injury to the right foot or ankle, the 
lone pertinent disability presently shown implicates residual 
disablement involving the right ankle.  However, such 
condition is related to an old fracture of the right ankle, 
and there is no evidence in service clinical records 
documenting such fracture.  Given such consideration, and in 
the absence of any evidence otherwise associating such 
residual impairment to service, a plausible claim for service 
connection for residuals of an injury to the right foot or 
ankle is not presented.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Accordingly, such claim, as was determined by the 
RO, is not well grounded.  38 U.S.C.A. § 5107(a).

Regarding the veteran's claim for service connection for 
residuals of a head injury, to include memory loss, the Board 
is cognizant that the veteran sustained trauma to his head 
when he was struck by a falling bar while in an airplane in 
December 1989.  However, the veteran is not shown to 
presently have any residual disability, to include any memory 
impairment of chronic derivation, which is traceable to such 
incident of head trauma.  Without evidence documenting such 
present disablement, a plausible claim for service connection 
for residuals of a head injury, to include memory loss, is 
not presented.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, such claim, as was determined by the 
RO, is not well grounded.  38 U.S.C.A. § 5107(a).

In reaching the foregoing determinations, the Board is 
cognizant that the veteran feels strongly that he presently 
has residual impairment traceable to service-incurred head 
trauma as well as current right foot/ankle disablement of 
service origin.  However, while the Board is sensitive to, 
and has by no means disregarded, the veteran's foregoing 
views, it would respectfully point out that he is, as a lay 
person, not competent to provide an opinion which requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette
 v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for residuals of an injury to the right 
foot or ankle is denied.

Service connection for residuals of a head injury, to include 
memory loss, is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

